Citation Nr: 0102866	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  98-00 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel





INTRODUCTION

The veteran had active service from 1943 to November 1945 
during which time he earned a Combat Infantryman Badge and 
Purple Heart Medal, among others.  He died on February [redacted] 
1996, and the appellant is his surviving spouse.  

During the veteran's life time, service connection had been 
granted for a shell fragment wound to the left anterior thigh 
group, rated as 30 percent disabling from May 1952; anxiety 
reaction, rated as 10 percent disabling from April 1946, and 
increased to 30 percent disabling from September 1993; pes 
planus, evaluated as 10 percent disabling from April 1946; a 
shell fragment wound to the left little finger, evaluated as 
10 percent disabling from April 1946; and a shell fragment 
wound of the anterior muscles of the right leg, evaluated as 
10 percent disabling from April 1946.  A 70 percent combined 
evaluation was in effect from September 1993.  (bilateral 
factor considered).

The death certificate reflects that the immediate cause of 
the veteran's death was cardiac arrest of a minute's 
duration, due to myocardial infarction of hours' duration, 
due to coronary artery disease and hypertension of years' 
duration.  Other significant conditions contributing to death 
included Hodgkin's Disease, anemia and hyperthyroidism.  The 
veteran died at the Granada Hills Community Hospital for 
which records are not in the file.  An autopsy was not 
performed.

At the time of his death, the veteran had a claim pending 
with regard to increased evaluations.  He had provided 
testimony at a personal hearing at the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California 
in September 1995.  After his death, the Hearing Officer 
granted the increased rating for his psychiatric disorder as 
shown above, payable on an accrued basis.  

The current appeal arose from a May 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The RO denied entitlement to 
service connection for the cause of the veteran's death, 
primarily on the basis that heart disabilities which caused 
the veteran's death were not present in service.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  
On November 9, 2000, the President signed H.R. 4864, Public 
Law 106-475 Veterans Claims Assistance Act of 2000 (November 
9, 2000; 114 Stat. 2096) to be codified at 38 U.S.C.A. 
§ 5103(a).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which held that 
VA cannot assist in the development of a claim that is not 
well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart(a), 114 Stat. 2096 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The new law provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  H.R. 4864, the "Veterans 
Claims Assistance Act of 2000", signed into law November 9, 
2000, to be codified at 38 U.S.C.A. § 5103(a).

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5102).

The law also provides that the Secretary shall make 
reasonable efforts to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance may be of 
benefit; and moreover, that the appellant would not be 
prejudiced thereby; or in some cases, may defer pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the "Veterans Claims 
Assistance Act of 2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(a)(1)-(3).

Current law provides that the assistance provided by the 
Secretary shall include obtaining the following records if 
relevant to the claim:

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant records 
pertaining to active military, naval, or air service that 
are held or maintained by a government entity.

(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records.

(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

In the present case, it is clear that the veteran was cared 
for over the years at various VA and other facilities, many 
records from which are not in the file.  

The veteran died at a private facility for which complete 
records are not in the file.

The death certificate refers to the veteran's having been an 
expeditor at Litton Industries for some time.  No industrial 
medical records are in the file.

In this case, information is of record to the effect that 
Social Security Administration (SSA) benefits were in effect 
at the time of the veteran's death.  The Court has indicated 
that the medical records upon which an award has been 
predicated must be obtained as relevant to VA claims for 
service connection.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

Finally, there is no medical opinion of record relating to 
the appellant's primary claim, namely that her husband's 
severe service-connected disabilities (rated at a combined 70 
percent at the time of his death) caused him to be unable to 
fend off the ravages of the other disabilities; that he was 
incapacitated by medications for the service-connected 
disabilities; that his extremities had become continually 
cold; that he was confined by service-connected problems to a 
wheelchair given him by VA; that he suffered from tremendous 
pain syndrome (identified in VA records); and that his 
anxiety aided and abetted his other stresses, and as a result 
he developed even more stress and associated organic problems 
including with regard to his heart, all of which contributed 
to his death.  

The RO should consider on remand whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000).

In view of the evidence of record, and the lack of 
development with regard to the issue at hand, the Board finds 
that additional development is required.  Accordingly, this 
case is remanded to the RO for further development as 
follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard the RO should request the 
appellant to identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of the veteran's 
disabilities since service.  

Included therein should be complete 
terminal hospital records from the 
Granada Hills Community Hospital and 
medical reports, examinations, etc., from 
Litton Industries as well as SSA.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  In 
addition, the RO should ask the appellant 
to submit copies of any service medical 
records she possesses.

Regardless of the appellant's response, 
the RO should also secure all outstanding 
VA treatment and clinical reports 
(including from any Vets Centers) since 
discharge (including in New York, New 
Jersey, Nevada and California).  Any 
unsuccessful attempts at obtaining the 
foregoing records should be documented in 
writing.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.

2.  The RO should arrange for a panel of 
pertinent VA specialists [to include but 
not necessarily be limited to psychiatry, 
orthopedics and cardiology], to review 
all of the evidence of record and to 
provide detailed, reasoned, annotated 
opinions as to the nature of any 
relationship, causal or contributory, 
between the service-connected 
disabilities and the veteran's death on 
any reasonable bases. 

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to these analyses.

The examiners must annotate the medical 
opinion reports that the claims file was 
in fact made available for review in 
conjunction with the assessments.  

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested written analyses 
report(s) to ensure that it/they  is/are 
responsive to and in complete compliance 
with the directives of this remand and if 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for the cause of the 
veteran's death on all possible premises.

5.  The RO must review the claims file to 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 (November 
17, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions 
that are subsequently issued should also 
be considered.

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action unless otherwise notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

